DETAILED ACTION
This action is responsive to the application filed 9/5/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jagota, U.S. PGPUB No. 2013/0166489 (“Jagota”).
Jagota teaches a system and method for classifying entities. With regard to Claim 1, Jagota teaches a method for determining a category of an entity, comprising:
based on a suffix of the entity, obtaining by one or more computing devices, a suffix feature associated with the suffix ([0045] shows that a last word feature can be identified for a string associated with the last word of the string); 
determining by the one or more computing devices, one or more candidate categories of the entity based on a name of the entity ([0049] describes that predictions using last words are made in conjunction with predictions that user other string features; a name string including VP for example can predict a title strongly and a company name much more weakly); and 
determining by the one or more computing devices, a set of categories of the entity based on the one or more candidate categories and the suffix feature ([0049] describes that the combination of the extracted last word and the set of categories suggested by other names in the string can be used to determine the statistical probability for each of the plurality of classifications).
Claim 9 recites a device which carries out the method of Claim 1, and is similarly rejected. Claim 17 recites a medium storing a program executed to carry out the method of Claim 1, and is likewise rejected. 
With regard to Claim 2, Jagota teaches obtaining by the one or more computing devices, a distribution of categories of the suffix, the distribution of categories comprising one or more categories associated with the suffix, and a probability of each of the one or more categories. [0049] describes that a given last word can predict multiple categories for the string, each with its own associated probability.
Claim 10 recites a device which carries out the method of Claim 2, and is similarly rejected. Claim 18 recites a medium storing a program executed to carry out the method of Claim 2, and is likewise rejected.
With regard to Claim 6, Jagota teaches determining by the one or more computing devices, a degree of association between the suffix feature and each of the one or more candidate categories; and determining by the one or more computing devices, the set of categories of the entity based on the degrees of association. [0049] describes that a determination of an entity type based on suffixes includes determining associations between a given suffix and a type of entity.
Claim 14 recites a device which carries out the method of Claim 6, and is similarly rejected.
With regard to Claim 7, Jagota teaches refining by the one or more computing devices, the corresponding candidate category based on the suffix feature to generate the set of categories, in response to the degree of association being greater than a predetermined threshold; and modifying by the one or more computing devices, the corresponding candidate category based on the suffix feature, in response to the degree of association being less than the predetermined threshold. [0049] describes that if a predictive value of other segments of a string are much stronger predictors than the suffix for a given category, the category can be adjusted to be selected based on the stronger association of the other string features.
Claim 15 recites a device which carries out the method of Claim 7, and is similarly rejected.
With regard to Claim 8, Jagota teaches employing by the one or more computing devices, the determined set of categories of the entity for one or more of the following: new entity listing, text understanding tasks, and automatic questioning and answering. [0024] describes that the categories are used to recognize text for the purpose of keeping up-to-date entity listings as part of maintaining a contact list.
Claim 16 recites a device which carries out the method of Claim 8, and is similarly rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 11-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota, in view of Rajpara, U.S. Patent No. 11,158,012 (“Rajpara”).
With regard to Claim 3, Jagota teaches Claim 2. Jagota, in view of Rajpara teaches that obtaining the distribution of categories of the suffix, comprises: determining by the one or more computing devices, the distribution of categories of the suffix based on a pre-built concept library, the concept library being a tree map comprising a plurality of nodes and a plurality of directed edges, each of the plurality of nodes representing a concept of the category of the entity, and each of the plurality of edges representing a hypernymy or hyponymy relationship between concepts.
Jagota teaches at [0047]-[0049] that the system uses a statistical classifier, which extracts last words from a training set of entities and identifies the relative probability that last words predict a particular type of entity. Rajpara teaches at Col. 3, lines 5-20 that a training set can be used to create a map of words, which can be used to identify entities in another set of documents. Fig. 4 shows that the identified word map includes concept nodes, and edges which connect concept nodes to successive levels of sub-categories organized underneath.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Rajpara with Jagota. The methods described in Rajpara provide additional details for recognizing entites. Therefore, one of skill in the art would seek to combine elements of Rajpara with Jagota, in order to improve user experience by enabling recognition of a wider variety of entity types.
Claim 11 recites a device which carries out the method of Claim 3, and is similarly rejected. Claim 19 recites a medium storing a program executed to carry out the method of Claim 3, and is likewise rejected.
With regard to Claim 4, Jagota teaches determining the distribution of categories of the suffix, comprises: extracting by the one or more computing devices, a set of suffixes for entity categorization from a corpus for training based on the concept library; and determining by the one or more computing devices, a distribution of categories of each suffix in the set of suffixes based on the corpus. [0064]-[0067] describe that examples are extracted from a corpus of documents , where the frequency of a particular string being identified as a particular entity type can be used to determine a strength of correlation between the feature (such as a suffix) and a category for training.
Claim 12 recites a device which carries out the method of Claim 4, and is similarly rejected. Claim 20 recites a medium storing a program executed to carry out the method of Claim 4, and is likewise rejected.
With regard to Claim 5, Jagota teaches training by the one or more computing devices, a categorization model using the distributions of categories of the set of suffixes as part of a training sample; and determining by the one or more computing devices, the one or more candidate categories of the entity based on the trained categorization model. [0067]-[0068] describe that the model is trained using the determined string features from the training set, to use the correlations in calculating a posterior probability that a given string pertains to a particular category, which includes determining the probabilities associated with string suffixes.
Claim 13 recites a device which carries out the method of Claim 5, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

6/17/2022